48 N.Y.2d 944 (1979)
The People of the State of New York, Respondent,
v.
Leo Arena, Appellant.
Court of Appeals of the State of New York.
Argued November 15, 1979.
Decided December 17, 1979.
Peter C. Sulli, Sr., for appellant.
Lawrence T. Kurlander, District Attorney (Sharon P. Stiller of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur; Judge MEYER concurs on the basis stated in his concurring opinion in People v McGee (49 N.Y.2d 48).
*945MEMORANDUM.
The order appealed from should be affirmed. The dispositive issue on this appeal is whether a sufficient foundation was provided for the introduction of a tape recording of a conversation between defendant and his victim. We conclude that the uncontradicted testimony of that victim, who identified the recording as a fair and accurate reproduction of the conversation, was sufficient to support the decision of the trial court to admit the recording into evidence in the absence of any indication that the tape had been altered (see People v McGee, 49 N.Y.2d 48). We have examined defendant's other contentions, and find them to be devoid of any merit.
Order affirmed in a memorandum.